     Case 8:19-cv-00220-JVS-JDE Document 26-1 Filed 03/20/19 Page 1 of 164 Page ID
                                        #:102


 1   Michael I. Katz (CA State Bar No. 181728)
        mkatz@mabr.com
 2
     Charles S. Barquist (CA State Bar No. 133785)
 3      cbarquist@mabr.com
     Jared J. Braithwaite (CA State Bar No. 288642)
 4
        jbraithwaite@mabr.com
 5   M ASCHOFF B RENNAN
     100 Spectrum Center Drive, Suite 1200
 6
     Irvine, California 92618
 7   Telephone: (949) 202-1900
     Facsimile: (949) 453-1104
 8
 9   Attorneys for Defendant LITRINIUM , INC .
10                          UNITED STATES DISTRICT COURT
11                        CENTRAL DISTRICT OF CALIFORNIA
12                                    SOUTHERN DIVISION
13    M/A-COM Technology Solutions Inc.,               Case No. 8:19cv-00220-JVS-JDE
14    a Delaware corporation;
      Mindspeed Technologies, S.A.S., a               Declaration of Michael I. Katz in
15    French corporation,                             Support of Defendant Litrinium,
                                                          Inc.’s Motion to Dismiss
16                      Plaintiffs;
17                                                         H ON . J AMES V. S ELNA
            v.                                        U NITED S TATES D ISTRICT J UDGE
18
      Litrinium, Inc., a Delaware corporation;         S ANTA A NA , C OURTROOM 10C
19    Jerome Garez, an individual; and
      Does 1 through 20, inclusive,              Assigned to: Hon. James V. Selna
20
                                                 Trial Date:   None set
21                      Defendants.              Hearing Date: April 22, 2019, 1:30 p.m.

22
23
24
25
26
27
28
     Case 8:19-cv-00220-JVS-JDE Document 26-1 Filed 03/20/19 Page 2 of 164 Page ID
                                        #:103


 1                         DECLARATION OF MICHAEL I. KATZ
 2        I, Michael I. Katz, declare as follows:
 3        1.   I am an attorney licensed to practice law in all courts in the State of California
 4   and am admitted to practice before the United States District Court, Central District of
 5   California. I am a partner in the law firm of Maschoff Brennan Laycock Gilmore
 6   Israelsen & Wright, PLLC, and one of the attorneys responsible for the representation of
 7   Defendant Litrinium, Inc. in this matter. I make this declaration of my own personal
 8   knowledge, unless the context indicates otherwise, and, if called as a witness, I could and
 9   would testify competently to the facts stated herein. This declaration is submitted in
10   support of Defendant Litrinium Inc.’s Motion to Dismiss.
11        2.   Attached hereto as Exhibit 1 is a true and correct copy of correspondence sent
12   by me to counsel for Plaintiffs.
13        3.   Attached hereto as Exhibit 2 is a true and correct copy of correspondence from
14   M/A-Com Technology Solutions Inc.’s that has come into Litrinium Inc.’s possession
15   through dissemination in among those in the TIA industry after February 25, 2019.
16        4.   Attached hereto as Exhibit 3 is a true and correct copy of U.S. Patent
17   No. 5,343,160, entitled “Fully Balanced Transimpedance Amplifier with Low Noise and
18   Wide Bandwidth,” issued on August 30, 1994, and which was initially assigned to
19   TriQuint Semiconductor, Inc.
20        5.   Attached hereto as Exhibit 4 is a true and correct copy of U.S. Patent
21   No. 5,602,510, entitled “Automatic Transimpedance Control Amplifier Having a
22   Variable Impedance Feedback,” issued on February 11, 1997, and which was initially
23   assigned to Anadigics, Inc.
24        6.   Attached hereto as Exhibit 5 is a true and correct copy of U.S. Patent
25   No. 5,646,573, entitled “Automatic Gain-Control Transimpedance Amplifier,” issued on
26   July 8, 1997, and which was initially assigned to Anadigics, Inc.
27
28

                                                    2
     Case 8:19-cv-00220-JVS-JDE Document 26-1 Filed 03/20/19 Page 3 of 164 Page ID
                                        #:104


 1        7.   Attached hereto as Exhibit 6 is a true and correct copy of U.S. Patent
 2   No. 6,084,478, entitled “Transimpedance Amplifier with Automatic Gain Control,”
 3   issued on July 4, 2000, and which was initially assigned to Vitesse Semiconductor Corp.
 4        8.   Attached hereto as Exhibit 7 is a true and correct copy of U.S. Patent
 5   No. 6,504,429, entitled “Wide Dynamic Range Transimpedance Amplifier,” issued on
 6   January 7, 2003, and which was initially assigned to Sirenza Microdevices, Inc.
 7        9.   Attached hereto as Exhibit 8 is a true and correct copy of U.S. Patent
 8   No. 7,605,660, entitled “Linear Multi-stage Transimpedance Amplifier,” issued on
 9   October 20, 2009, and which was initially assigned to RF Micro Devices, Inc.
10        10. Attached hereto as Exhibit 9 is a true and correct copy of U.S. Patent
11   No. 8,509,629, entitled “High Sensitivity Two-Stage Amplifier,” issued on
12   August 13, 2013, and which was initially assigned to Mindspeed Technologies, Inc.
13        11. Attached hereto as Exhibit 10 is a true and correct assignment record for the
14   U.S. Patent No. 8,509,629, attached as Exhibit 9, which shows MACOM Technology
15   Solutions Holdings, Inc. as the current assignee, and which was retrieved by the publicly
16   available assignment information on the website for the U.S. Patent and Trademark
17   Office.
18        12. Attached hereto as Exhibit 11 is a true and correct copy of U.S. Patent
19   Application Publication No. 2004/0129862, entitled “Wideband Transimpedance
20   Amplifier with Automatic Gain Control,” which was published on July 8, 2004.
21        13. Attached hereto as Exhibit 12 is a true and correct copy of U.S. Patent
22   Application Publication No. 2005/0200421, entitled “Transimpedance Amplifier with
23   Differential Peak Detector,” and which was published on September 15, 2005.
24        14. Attached hereto as Exhibit 13 is a true and correct copy of U.S. Patent
25   Application Publication No. 2017/0026011, entitled “Transimpedance Amplifier with
26   Bandwidth Extender,” published on January 26, 2017, and which was initially assigned to
27   Mindspeed Technologies, Inc.
28

                                                  3
     Case 8:19-cv-00220-JVS-JDE Document 26-1 Filed 03/20/19 Page 4 of 164 Page ID
                                        #:105


 1        15. Attached hereto as Exhibit 14 is a true and correct assignment record for the
 2   U.S. Patent Application Publication No. 2017/0026011, attached as Exhibit 13, which
 3   shows MACOM Technology Solutions Holdings, Inc. as the current assignee, and which
 4   was retrieved by the publicly available assignment information on the website for the
 5   U.S. Patent and Trademark Office.
 6        I declare under penalty of perjury under the laws of the United States of America
 7   that the foregoing is true and correct, and that this Declaration was executed on the 20th
 8   day of March, 2019, at Irvine, California.
 9
10                                            By: /s/ Michael I. Katz
11                                                Michael I. Katz

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  4
Case 8:19-cv-00220-JVS-JDE Document 26-1 Filed 03/20/19 Page 5 of 164 Page ID
                                   #:106




                        EXHIBIT 1




                                                              Exhibit 1, Page 5
Case 8:19-cv-00220-JVS-JDE Document 26-1 Filed 03/20/19 Page 6 of 164 Page949-202-1900
                                                                                  ID
                                   #:107                 100 Spectrum Center Drive, Suite 1200
                                                                                         Irvine, CA 92618
                                                                                 www.maschoffbrennan.com

                                                                                            Michael Katz
                                                                                        mkatz@mabr.com

SENT VIA EMAIL AND U.S. MAIL

March 12, 2019
Andrew P. Holland (aholland@thoits.com)
Erin M. Doyle (edoyle@thoits.com)
Mark V. Boennighausen (mboennighausen@thoits.com)
Misasha S. Graham (mgraham@thoits.com)
Thoits Law
400 Main Street, Suite 250
Los Altos, California 94022

Re: M/A-COM Technology Solutions Inc. et al. v. Litrinium, Inc. et al.
    Case No. 8:19-cv-00220-JVS-JDE

Dear Counsel:
We represent Litrinium in the lawsuit filed by your clients, M/A-COM and
Mindspeed, S.A.S. We write to seek an early resolution of the lawsuit. Because the
Complaint is based on a falsehood, we believe that an early resolution is in the best
interest of all parties. The gist of M/A-COM’s Complaint appears to be stated at
paragraph 15, i.e., that “defendant Garez used Plaintiffs’ resources and developed
confidential and proprietary design concepts while employed by Mindspeed S.A.S,
which were then incorporated into Litrinium products.” The accusation is that Mr.
Garez gave Litrinium M/A-COM trade secrets with which Litrinium designed its
competing products. This allegation made by M/A-COM is easily disproved.
Litrinium’s 28G TIAs were taped-out about 15 months before Mr. Garez joined
Litrinium and were designed without any involvement by or input from Mr. Garez.
M/A-COM’s allegations in its Complaint were all made “on information and belief”
confirming its lack of genuine understanding or evidence. For example, M/A-COM
alleges, on information and belief, that Mr. Garez was moonlighting for Litrinium
while working for Mindspeed S.A.S, or that he and Litrinium stole M/A-COM’s trade
secrets. These allegations are false, and frankly, defamatory. To the extent M/A-




                   Park City | Salt Lake City | Irvine | Seattle | Richardson   Exhibit 1, Page 6
Case 8:19-cv-00220-JVS-JDE Document 26-1 Filed 03/20/19 Page 7 of 164 PageMr.
                                                                           IDHolland
                                   #:108                               March 12, 2019
                                                                                                Page 2

COM repeats these allegations to customers, or third parties outside the context of
this litigation, be advised that Litrinium reserves its rights to take all legal measures to
protect itself against the dissemination of these falsehoods in the market.
Litrinium independently developed its own proprietary TIA designs that bear no
resemblance to those of M/A-COM. The Litrinium engineers who devised
Litrinium’s TIA design solutions never worked at M/A-COM, including any of its
subsidiaries. And no information was obtained from Mr. Garez or any work he
performed while at Mindspeed S.A.S in developing Litrinium’s solution. M/A-COM’s
Complaint, in short, includes many false allegations.
Litrinium is willing to submit its TIA designs to an independent expert for review,
alongside M/A-COM’s TIA designs. A qualified neutral expert can be selected in the
next ten days to conduct this review under an appropriate non-disclosure agreement
and terms to be agreed upon. The review itself can be completed in a day or two at
most. If M/A-COM’s purpose, in filing this lawsuit, is to confirm that its alleged
trade secret information has not been used by Litrinium, it should readily accept
Litrinium’s offer to have the issue resolved immediately by a neutral expert as
proposed.
In considering this proposal, M/A-COM should be mindful that before filing a
lawsuit in the United States District Court asserting claims for trade secret theft,
M/A-COM is required to have a good faith basis for its allegations. It does not. If
M/A-COM’s purpose is to slander Litrinium in the market, using its error-filled
Complaint as cover, this would be both an abuse of the legal process and highly
problematic ultimately, for M/A-COM.
Litrinium has reason to believe that M/A-COM knows that its claims are false, but it
has chosen nonetheless to file an anti-competitive lawsuit to injure Litrinium.
Litrinium has become aware, for example, that Mr. Virk, M/A-COM’s Senior Vice
President and General Manager, told a M/A-COM employee, when that employee
resigned, that if he finds out that employee is joining “Hasnain’s company,” then
M/A-COM will file a lawsuit to slow the company’s progress and to scare off
investors. Hasnain is Hasnain Bajwa, the Chief Executive Officer of Litrinium. To be
more precise, and here we still paraphrase, what Mr. Virk said was “[w]e are not shy




                                                                            Exhibit 1, Page 7
Case 8:19-cv-00220-JVS-JDE Document 26-1 Filed 03/20/19 Page 8 of 164 PageMr.
                                                                           IDHolland
                                   #:109                               March 12, 2019
                                                                                            Page 3

of suing, and if nothing else it will slow you down and investors will want their money
back.”
M/A-COM made good on Mr. Virk’s threat. M/A-COM filed this lawsuit to coincide
exactly with Litrinium’s last financing round. Mr. Virk made clear M/A-COM’s intent
in filing its Complaint was to derail Litrinium’s financing and slow down Litrinium’s
progress in the market. This is confirmed by the fact that, although Mr. Garez
tendered his resignation in December 2017, and left M/A-COM in March 2018,
M/A-COM waited an entire year before filing suit, timed to coincide with Litrinium’s
financing round. Indeed, M/A-COM decided to act only after Litrinium began
prevailing in head to head competition in the market.
Litrinium is also concerned that M/A-COM filed suit accusing Litrinium of trade
secret theft to use the Complaint as a vehicle to smear Litrinium in the market. We
have reason to believe, for example, that M/A-COM personnel have been telling
customers that Litrinium’s TIAs have the same pinout as M/A-COM’s or have
warned customers not to do business with Litrinium because they stole M/A-COM
property. We are investigating these and other instances of misconduct by M/A-
COM in the market.
Based on M/A-COM’s bad faith filing of this lawsuit, Litrinium is likely to prevail in
recovering its attorney’s fees, as well as any damages caused to Litrinium and /or its
investors due to M/A-COM’s wrongful conduct. Litrinium will not hesitate to pursue
such remedies should M/A-COM reject the offer to tender this issue to a neutral
expert for resolution as proposed and rectify any misinformation or misconduct by
M/A-COM in the market related to Litrinium.
To the extent the impetus for this lawsuit is the fact that Litrinium has hired a few
M/A-COM employees, we note that the vast majority of Litrinium’s hires are from
companies other than M/A-COM, and the ones from M/A-COM were hired only
after the 28G TIA was taped-out. As you know, in California and elsewhere, at will
employees are free to resign from one company and accept work for another.
Freedom of movement in the labor market is a basic right. In contrast, trying to
prevent employees from exercising their freedom by threatening to sue them or by
accusing them falsely of wrongdoing is unlawful. To be blunt, it is just plain wrong to




                                                                        Exhibit 1, Page 8
Case 8:19-cv-00220-JVS-JDE Document 26-1 Filed 03/20/19 Page 9 of 164 PageMr.
                                                                           IDHolland
                                   #:110                               March 12, 2019
                                                                                               Page 4

try to scare employees from pursuing the livelihood that they choose. M/A-COM
should want to avoid doing this kind of thing.
Litrinium strongly respects the intellectual property of others. Litrinium has no
interest in competing in the market, other than fairly, on a level playing field, using its
own resources and ingenuity. We would expect M/A-COM to want to uphold these
same values. For this reason, Litrinium has made this proposal to resolve this lawsuit
by giving M/A-COM a means to confirm that none of its allegedly confidential
information was used to design Litrinium’s TIAs.
                                              Sincerely,
                                              M ASCHOFF B RENNAN



                                              Michael Katz




                                                                           Exhibit 1, Page 9
Case 8:19-cv-00220-JVS-JDE Document 26-1 Filed 03/20/19 Page 10 of 164 Page ID
                                    #:111




                         EXHIBIT 2




                                                              Exhibit 2, Page 10
Case 8:19-cv-00220-JVS-JDE Document 26-1 Filed 03/20/19 Page 11 of 164 Page ID
                                    #:112
 MACOM Technology Solutions Inc.
 100 Chelmsford Street
 Lowell, Massachusetts 01851
 +1 978 656.2500
 www.macom.com




 Dear valued customer,

          Thank you for your continued business with MACOM Technology Solutions Inc. (“MACOM”). I
 am writing this letter to keep you abreast of a legal proceeding recently instituted against Litrinium, Inc.
 (https://www.litrinium.com/) (“Litrinium”).

          On February 4, 2019, MACOM and its wholly owned subsidiary, Mindspeed Technologies,
 S.A.S, filed a lawsuit against Litrinium and former MACOM employee Jerome Garez in the United
 States District Court, Central District of California, Case No. 8:19-cv-220.

         The complaint alleges that both Litrinium and Mr. Garez (collectively, “Defendants”) violated the
 Federal Defense of Trade Secret Act, California’s Uniform Trade Secret Act and California’s Unfair
 Competition Law. It further alleges that Mr. Garez breached his duties and obligations under his written
 employment agreement with MACOM. As detailed in the complaint, MACOM conducted an
 investigation concerning the activities of its former employee, Mr. Garez, and the products being
 developed and marketed by his new employer, Litrinium. Litrinium’s headquarters are located in
 Orange County, California, where MACOM also operates a design center.

          Public records indicate that former MACOM employee, Hasnain Bajwa, founded Litrinium in
 March 2016. Mr. Bajwa appears to have initiated a recruitment of other MACOM employees who have
 recently joined Litrinium, and such activity appears to have continued in France with Mr. Garez engaging
 in recruiting efforts, on Mr. Bajwa’s behalf, following Garez’s departure from MACOM. These individuals
 include, among others, Angus Lai and Sebastien Douyere. MACOM is continuing to investigate the
 activities of all former MACOM employees who joined, or will join, Litrinium.

          Importantly, for the legal claims asserted by MACOM, Messrs. Garez, Lai and Douyere were
 entrusted with proprietary and confidential technical and marketing data regarding MACOM’s products
 and strategies. The technology at-issue in the lawsuit concerns TIAs, including PAM-4 TIA, 28G Burst
 Mode TIA, 28G Gen1 TIA, 10G Gen2 TIA, 28G APD TIA single and quad versions and 28G PIN TIA single
 and quad versions. MACOM believes that, at a minimum, Mr. Garez worked on Litrinium projects while
 still employed by MACOM and that Defendants misappropriated valuable design information to develop
 a competing line of products.

           In light of your company’s business relationship with MACOM, we suspect that Litrinium may
 approach you. If you are approached by anyone affiliated with Litrinium, we request that you promptly
 notify us and share whatever non-confidential product and marketing information you receive from
 Litrinium. We believe it is critical that MACOM and its customers operate with the utmost transparency
 in respecting and enforcing each other’s intellectual property rights. We are committed to working with
 our customers to ensure that they are not ensnared in legal actions that could jeopardize them because
 of intellectual property theft. That said, MACOM is committed to protecting its intellectual property
 rights, including those rights as against parties who knowingly use and incorporate MACOM’s
 proprietary and confidential information in their products, or aid and abet others who do so.




                                                                                         Exhibit 2, Page 11
Case 8:19-cv-00220-JVS-JDE Document 26-1 Filed 03/20/19 Page 12 of 164 Page ID
                                    #:113


         MACOM will keep you updated with regard to the status of the pending lawsuit as appropriate.
 In the meantime, if you have any questions, please do not hesitate to contact me. Upon request, I
 would also be happy to provide you with a copy of the complaint.

 Sincerely,

  John Donnelly

 John Donnelly

 Associate General Counsel, MACOM




                                                                                   Exhibit 2, Page 12
Case 8:19-cv-00220-JVS-JDE Document 26-1 Filed 03/20/19 Page 13 of 164 Page ID
                                    #:114




                         EXHIBIT 3




                                                              Exhibit 3, Page 13
Case 8:19-cv-00220-JVS-JDE Document 26-1 Filed 03/20/19 Page 14 of 164 Page ID
                                    #:115




                                                              Exhibit 3, Page 14
Case 8:19-cv-00220-JVS-JDE Document 26-1 Filed 03/20/19 Page 15 of 164 Page ID
                                    #:116




                                                              Exhibit 3, Page 15
Case 8:19-cv-00220-JVS-JDE Document 26-1 Filed 03/20/19 Page 16 of 164 Page ID
                                    #:117




                                                              Exhibit 3, Page 16
Case 8:19-cv-00220-JVS-JDE Document 26-1 Filed 03/20/19 Page 17 of 164 Page ID
                                    #:118




                                                              Exhibit 3, Page 17
Case 8:19-cv-00220-JVS-JDE Document 26-1 Filed 03/20/19 Page 18 of 164 Page ID
                                    #:119




                                                              Exhibit 3, Page 18
Case 8:19-cv-00220-JVS-JDE Document 26-1 Filed 03/20/19 Page 19 of 164 Page ID
                                    #:120




                                                              Exhibit 3, Page 19
Case 8:19-cv-00220-JVS-JDE Document 26-1 Filed 03/20/19 Page 20 of 164 Page ID
                                    #:121




                                                              Exhibit 3, Page 20
Case 8:19-cv-00220-JVS-JDE Document 26-1 Filed 03/20/19 Page 21 of 164 Page ID
                                    #:122




                                                              Exhibit 3, Page 21
Case 8:19-cv-00220-JVS-JDE Document 26-1 Filed 03/20/19 Page 22 of 164 Page ID
                                    #:123




                                                              Exhibit 3, Page 22
Case 8:19-cv-00220-JVS-JDE Document 26-1 Filed 03/20/19 Page 23 of 164 Page ID
                                    #:124




                                                              Exhibit 3, Page 23
Case 8:19-cv-00220-JVS-JDE Document 26-1 Filed 03/20/19 Page 24 of 164 Page ID
                                    #:125




                                                              Exhibit 3, Page 24
Case 8:19-cv-00220-JVS-JDE Document 26-1 Filed 03/20/19 Page 25 of 164 Page ID
                                    #:126




                         EXHIBIT 4




                                                              Exhibit 4, Page 25
Case 8:19-cv-00220-JVS-JDE Document 26-1 Filed 03/20/19 Page 26 of 164 Page ID
                                    #:127




                                                              Exhibit 4, Page 26
Case 8:19-cv-00220-JVS-JDE Document 26-1 Filed 03/20/19 Page 27 of 164 Page ID
                                    #:128




                                                              Exhibit 4, Page 27
Case 8:19-cv-00220-JVS-JDE Document 26-1 Filed 03/20/19 Page 28 of 164 Page ID
                                    #:129




                                                              Exhibit 4, Page 28
Case 8:19-cv-00220-JVS-JDE Document 26-1 Filed 03/20/19 Page 29 of 164 Page ID
                                    #:130




                                                              Exhibit 4, Page 29
Case 8:19-cv-00220-JVS-JDE Document 26-1 Filed 03/20/19 Page 30 of 164 Page ID
                                    #:131




                                                              Exhibit 4, Page 30
Case 8:19-cv-00220-JVS-JDE Document 26-1 Filed 03/20/19 Page 31 of 164 Page ID
                                    #:132




                                                              Exhibit 4, Page 31
Case 8:19-cv-00220-JVS-JDE Document 26-1 Filed 03/20/19 Page 32 of 164 Page ID
                                    #:133




                                                              Exhibit 4, Page 32
Case 8:19-cv-00220-JVS-JDE Document 26-1 Filed 03/20/19 Page 33 of 164 Page ID
                                    #:134




                                                              Exhibit 4, Page 33
Case 8:19-cv-00220-JVS-JDE Document 26-1 Filed 03/20/19 Page 34 of 164 Page ID
                                    #:135




                                                              Exhibit 4, Page 34
Case 8:19-cv-00220-JVS-JDE Document 26-1 Filed 03/20/19 Page 35 of 164 Page ID
                                    #:136




                                                              Exhibit 4, Page 35
Case 8:19-cv-00220-JVS-JDE Document 26-1 Filed 03/20/19 Page 36 of 164 Page ID
                                    #:137




                                                              Exhibit 4, Page 36
Case 8:19-cv-00220-JVS-JDE Document 26-1 Filed 03/20/19 Page 37 of 164 Page ID
                                    #:138




                                                              Exhibit 4, Page 37
Case 8:19-cv-00220-JVS-JDE Document 26-1 Filed 03/20/19 Page 38 of 164 Page ID
                                    #:139




                                                              Exhibit 4, Page 38
Case 8:19-cv-00220-JVS-JDE Document 26-1 Filed 03/20/19 Page 39 of 164 Page ID
                                    #:140




                                                              Exhibit 4, Page 39
Case 8:19-cv-00220-JVS-JDE Document 26-1 Filed 03/20/19 Page 40 of 164 Page ID
                                    #:141




                         EXHIBIT 5




                                                              Exhibit 5, Page 40
Case 8:19-cv-00220-JVS-JDE Document 26-1 Filed 03/20/19 Page 41 of 164 Page ID
                                    #:142




                                                              Exhibit 5, Page 41
Case 8:19-cv-00220-JVS-JDE Document 26-1 Filed 03/20/19 Page 42 of 164 Page ID
                                    #:143




                                                              Exhibit 5, Page 42
Case 8:19-cv-00220-JVS-JDE Document 26-1 Filed 03/20/19 Page 43 of 164 Page ID
                                    #:144




                                                              Exhibit 5, Page 43
Case 8:19-cv-00220-JVS-JDE Document 26-1 Filed 03/20/19 Page 44 of 164 Page ID
                                    #:145




                                                              Exhibit 5, Page 44
Case 8:19-cv-00220-JVS-JDE Document 26-1 Filed 03/20/19 Page 45 of 164 Page ID
                                    #:146




                                                              Exhibit 5, Page 45
Case 8:19-cv-00220-JVS-JDE Document 26-1 Filed 03/20/19 Page 46 of 164 Page ID
                                    #:147




                                                              Exhibit 5, Page 46
Case 8:19-cv-00220-JVS-JDE Document 26-1 Filed 03/20/19 Page 47 of 164 Page ID
                                    #:148




                                                              Exhibit 5, Page 47
Case 8:19-cv-00220-JVS-JDE Document 26-1 Filed 03/20/19 Page 48 of 164 Page ID
                                    #:149




                                                              Exhibit 5, Page 48
Case 8:19-cv-00220-JVS-JDE Document 26-1 Filed 03/20/19 Page 49 of 164 Page ID
                                    #:150




                                                              Exhibit 5, Page 49
Case 8:19-cv-00220-JVS-JDE Document 26-1 Filed 03/20/19 Page 50 of 164 Page ID
                                    #:151




                                                              Exhibit 5, Page 50
Case 8:19-cv-00220-JVS-JDE Document 26-1 Filed 03/20/19 Page 51 of 164 Page ID
                                    #:152




                                                              Exhibit 5, Page 51
Case 8:19-cv-00220-JVS-JDE Document 26-1 Filed 03/20/19 Page 52 of 164 Page ID
                                    #:153




                                                              Exhibit 5, Page 52
Case 8:19-cv-00220-JVS-JDE Document 26-1 Filed 03/20/19 Page 53 of 164 Page ID
                                    #:154




                                                              Exhibit 5, Page 53
Case 8:19-cv-00220-JVS-JDE Document 26-1 Filed 03/20/19 Page 54 of 164 Page ID
                                    #:155




                                                              Exhibit 5, Page 54
Case 8:19-cv-00220-JVS-JDE Document 26-1 Filed 03/20/19 Page 55 of 164 Page ID
                                    #:156




                                                              Exhibit 5, Page 55
Case 8:19-cv-00220-JVS-JDE Document 26-1 Filed 03/20/19 Page 56 of 164 Page ID
                                    #:157




                         EXHIBIT 6




                                                              Exhibit 6, Page 56
Case 8:19-cv-00220-JVS-JDE Document 26-1 Filed 03/20/19 Page 57 of 164 Page ID
                                    #:158




                                                              Exhibit 6, Page 57
Case 8:19-cv-00220-JVS-JDE Document 26-1 Filed 03/20/19 Page 58 of 164 Page ID
                                    #:159




                                                              Exhibit 6, Page 58
Case 8:19-cv-00220-JVS-JDE Document 26-1 Filed 03/20/19 Page 59 of 164 Page ID
                                    #:160




                                                              Exhibit 6, Page 59
Case 8:19-cv-00220-JVS-JDE Document 26-1 Filed 03/20/19 Page 60 of 164 Page ID
                                    #:161




                                                              Exhibit 6, Page 60
Case 8:19-cv-00220-JVS-JDE Document 26-1 Filed 03/20/19 Page 61 of 164 Page ID
                                    #:162




                                                              Exhibit 6, Page 61
Case 8:19-cv-00220-JVS-JDE Document 26-1 Filed 03/20/19 Page 62 of 164 Page ID
                                    #:163




                                                              Exhibit 6, Page 62
Case 8:19-cv-00220-JVS-JDE Document 26-1 Filed 03/20/19 Page 63 of 164 Page ID
                                    #:164




                                                              Exhibit 6, Page 63
Case 8:19-cv-00220-JVS-JDE Document 26-1 Filed 03/20/19 Page 64 of 164 Page ID
                                    #:165




                                                              Exhibit 6, Page 64
Case 8:19-cv-00220-JVS-JDE Document 26-1 Filed 03/20/19 Page 65 of 164 Page ID
                                    #:166




                                                              Exhibit 6, Page 65
Case 8:19-cv-00220-JVS-JDE Document 26-1 Filed 03/20/19 Page 66 of 164 Page ID
                                    #:167




                         EXHIBIT 7




                                                              Exhibit 7, Page 66
Case 8:19-cv-00220-JVS-JDE Document 26-1 Filed 03/20/19 Page 67 of 164 Page ID
                                    #:168




                                                              Exhibit 7, Page 67
Case 8:19-cv-00220-JVS-JDE Document 26-1 Filed 03/20/19 Page 68 of 164 Page ID
                                    #:169




                                                              Exhibit 7, Page 68
Case 8:19-cv-00220-JVS-JDE Document 26-1 Filed 03/20/19 Page 69 of 164 Page ID
                                    #:170




                                                              Exhibit 7, Page 69
Case 8:19-cv-00220-JVS-JDE Document 26-1 Filed 03/20/19 Page 70 of 164 Page ID
                                    #:171




                                                              Exhibit 7, Page 70
Case 8:19-cv-00220-JVS-JDE Document 26-1 Filed 03/20/19 Page 71 of 164 Page ID
                                    #:172




                                                              Exhibit 7, Page 71
Case 8:19-cv-00220-JVS-JDE Document 26-1 Filed 03/20/19 Page 72 of 164 Page ID
                                    #:173




                                                              Exhibit 7, Page 72
Case 8:19-cv-00220-JVS-JDE Document 26-1 Filed 03/20/19 Page 73 of 164 Page ID
                                    #:174




                                                              Exhibit 7, Page 73
Case 8:19-cv-00220-JVS-JDE Document 26-1 Filed 03/20/19 Page 74 of 164 Page ID
                                    #:175




                                                              Exhibit 7, Page 74
Case 8:19-cv-00220-JVS-JDE Document 26-1 Filed 03/20/19 Page 75 of 164 Page ID
                                    #:176




                                                              Exhibit 7, Page 75
Case 8:19-cv-00220-JVS-JDE Document 26-1 Filed 03/20/19 Page 76 of 164 Page ID
                                    #:177




                                                              Exhibit 7, Page 76
Case 8:19-cv-00220-JVS-JDE Document 26-1 Filed 03/20/19 Page 77 of 164 Page ID
                                    #:178




                                                              Exhibit 7, Page 77
Case 8:19-cv-00220-JVS-JDE Document 26-1 Filed 03/20/19 Page 78 of 164 Page ID
                                    #:179




                                                              Exhibit 7, Page 78
Case 8:19-cv-00220-JVS-JDE Document 26-1 Filed 03/20/19 Page 79 of 164 Page ID
                                    #:180




                                                              Exhibit 7, Page 79
Case 8:19-cv-00220-JVS-JDE Document 26-1 Filed 03/20/19 Page 80 of 164 Page ID
                                    #:181




                                                              Exhibit 7, Page 80
Case 8:19-cv-00220-JVS-JDE Document 26-1 Filed 03/20/19 Page 81 of 164 Page ID
                                    #:182




                                                              Exhibit 7, Page 81
Case 8:19-cv-00220-JVS-JDE Document 26-1 Filed 03/20/19 Page 82 of 164 Page ID
                                    #:183




                                                              Exhibit 7, Page 82
Case 8:19-cv-00220-JVS-JDE Document 26-1 Filed 03/20/19 Page 83 of 164 Page ID
                                    #:184




                                                              Exhibit 7, Page 83
Case 8:19-cv-00220-JVS-JDE Document 26-1 Filed 03/20/19 Page 84 of 164 Page ID
                                    #:185




                                                              Exhibit 7, Page 84
Case 8:19-cv-00220-JVS-JDE Document 26-1 Filed 03/20/19 Page 85 of 164 Page ID
                                    #:186




                                                              Exhibit 7, Page 85
Case 8:19-cv-00220-JVS-JDE Document 26-1 Filed 03/20/19 Page 86 of 164 Page ID
                                    #:187




                                                              Exhibit 7, Page 86
Case 8:19-cv-00220-JVS-JDE Document 26-1 Filed 03/20/19 Page 87 of 164 Page ID
                                    #:188




                                                              Exhibit 7, Page 87
Case 8:19-cv-00220-JVS-JDE Document 26-1 Filed 03/20/19 Page 88 of 164 Page ID
                                    #:189




                                                              Exhibit 7, Page 88
Case 8:19-cv-00220-JVS-JDE Document 26-1 Filed 03/20/19 Page 89 of 164 Page ID
                                    #:190




                                                              Exhibit 7, Page 89
Case 8:19-cv-00220-JVS-JDE Document 26-1 Filed 03/20/19 Page 90 of 164 Page ID
                                    #:191




                                                              Exhibit 7, Page 90
Case 8:19-cv-00220-JVS-JDE Document 26-1 Filed 03/20/19 Page 91 of 164 Page ID
                                    #:192




                         EXHIBIT 8




                                                              Exhibit 8, Page 91
Case 8:19-cv-00220-JVS-JDE Document 26-1 Filed 03/20/19 Page 92 of 164 Page ID
                                    #:193




                                                              Exhibit 8, Page 92
Case 8:19-cv-00220-JVS-JDE Document 26-1 Filed 03/20/19 Page 93 of 164 Page ID
                                    #:194




                                                              Exhibit 8, Page 93
Case 8:19-cv-00220-JVS-JDE Document 26-1 Filed 03/20/19 Page 94 of 164 Page ID
                                    #:195




                                                              Exhibit 8, Page 94
Case 8:19-cv-00220-JVS-JDE Document 26-1 Filed 03/20/19 Page 95 of 164 Page ID
                                    #:196




                                                              Exhibit 8, Page 95
Case 8:19-cv-00220-JVS-JDE Document 26-1 Filed 03/20/19 Page 96 of 164 Page ID
                                    #:197




                                                              Exhibit 8, Page 96
Case 8:19-cv-00220-JVS-JDE Document 26-1 Filed 03/20/19 Page 97 of 164 Page ID
                                    #:198




                                                              Exhibit 8, Page 97
Case 8:19-cv-00220-JVS-JDE Document 26-1 Filed 03/20/19 Page 98 of 164 Page ID
                                    #:199




                                                              Exhibit 8, Page 98
Case 8:19-cv-00220-JVS-JDE Document 26-1 Filed 03/20/19 Page 99 of 164 Page ID
                                    #:200




                                                              Exhibit 8, Page 99
Case 8:19-cv-00220-JVS-JDE Document 26-1 Filed 03/20/19 Page 100 of 164 Page ID
                                    #:201




                                                             Exhibit 8, Page 100
Case 8:19-cv-00220-JVS-JDE Document 26-1 Filed 03/20/19 Page 101 of 164 Page ID
                                    #:202




                                                             Exhibit 8, Page 101
Case 8:19-cv-00220-JVS-JDE Document 26-1 Filed 03/20/19 Page 102 of 164 Page ID
                                    #:203




                                                             Exhibit 8, Page 102
Case 8:19-cv-00220-JVS-JDE Document 26-1 Filed 03/20/19 Page 103 of 164 Page ID
                                    #:204




                                                             Exhibit 8, Page 103
Case 8:19-cv-00220-JVS-JDE Document 26-1 Filed 03/20/19 Page 104 of 164 Page ID
                                    #:205




                                                             Exhibit 8, Page 104
Case 8:19-cv-00220-JVS-JDE Document 26-1 Filed 03/20/19 Page 105 of 164 Page ID
                                    #:206




                                                             Exhibit 8, Page 105
Case 8:19-cv-00220-JVS-JDE Document 26-1 Filed 03/20/19 Page 106 of 164 Page ID
                                    #:207




                                                             Exhibit 8, Page 106
Case 8:19-cv-00220-JVS-JDE Document 26-1 Filed 03/20/19 Page 107 of 164 Page ID
                                    #:208




                         EXHIBIT 9




                                                             Exhibit 9, Page 107
Case 8:19-cv-00220-JVS-JDE Document 26-1 Filed 03/20/19 Page 108 of 164 Page ID
                                    #:209




                                                             Exhibit 9, Page 108
Case 8:19-cv-00220-JVS-JDE Document 26-1 Filed 03/20/19 Page 109 of 164 Page ID
                                    #:210




                                                             Exhibit 9, Page 109
Case 8:19-cv-00220-JVS-JDE Document 26-1 Filed 03/20/19 Page 110 of 164 Page ID
                                    #:211




                                                             Exhibit 9, Page 110
Case 8:19-cv-00220-JVS-JDE Document 26-1 Filed 03/20/19 Page 111 of 164 Page ID
                                    #:212




                                                             Exhibit 9, Page 111
Case 8:19-cv-00220-JVS-JDE Document 26-1 Filed 03/20/19 Page 112 of 164 Page ID
                                    #:213




                                                             Exhibit 9, Page 112
Case 8:19-cv-00220-JVS-JDE Document 26-1 Filed 03/20/19 Page 113 of 164 Page ID
                                    #:214




                                                             Exhibit 9, Page 113
Case 8:19-cv-00220-JVS-JDE Document 26-1 Filed 03/20/19 Page 114 of 164 Page ID
                                    #:215




                                                             Exhibit 9, Page 114
Case 8:19-cv-00220-JVS-JDE Document 26-1 Filed 03/20/19 Page 115 of 164 Page ID
                                    #:216




                                                             Exhibit 9, Page 115
Case 8:19-cv-00220-JVS-JDE Document 26-1 Filed 03/20/19 Page 116 of 164 Page ID
                                    #:217




                                                             Exhibit 9, Page 116
Case 8:19-cv-00220-JVS-JDE Document 26-1 Filed 03/20/19 Page 117 of 164 Page ID
                                    #:218




                                                             Exhibit 9, Page 117
Case 8:19-cv-00220-JVS-JDE Document 26-1 Filed 03/20/19 Page 118 of 164 Page ID
                                    #:219




                                                             Exhibit 9, Page 118
Case 8:19-cv-00220-JVS-JDE Document 26-1 Filed 03/20/19 Page 119 of 164 Page ID
                                    #:220




                                                             Exhibit 9, Page 119
Case 8:19-cv-00220-JVS-JDE Document 26-1 Filed 03/20/19 Page 120 of 164 Page ID
                                    #:221




                        EXHIBIT 10




                                                             Exhibit 10, Page 120
   Case 8:19-cv-00220-JVS-JDE Document 26-1 Filed 03/20/19 Page 121 of 164 Page ID
                                       #:222




Assignment abstract of title for Application 12288982

Invention title/Inventor            Patent          Publication    Application       PCT International registration
High sensitivity two-stage amplifier 8509629        20090110409    12288982
Hehong Zou, Krishna Shivaram, Daniel Aug 13, 2013   Apr 30, 2009   Oct 24, 2008
Draper


Assignments (6 of 6 total)

Assignment 6
Reel/frame                          Execution date          Date recorded            Properties       Pages
039164/0638                         Jun 01, 2016            Jun 24, 2016             29               10

Conveyance
CHANGE OF NAME (SEE DOCUMENT FOR DETAILS).

Assignors                                                                  Correspondent
M/A-COM TECHNOLOGY SOLUTIONS HOLDINGS,                                     ROB WINDER
INC.                                                                       4000 MACARTHUR BLVD
                                                                           NEWPORT BEACH, CA 92660
Assignee
MACOM TECHNOLOGY SOLUTIONS HOLDINGS,
INC.
100 CHELMSFORD STREET
LOWELL, MASSACHUSETTS 01851



Assignment 5
Reel/frame                          Execution date          Date recorded            Properties       Pages
037274/0238                         Dec 10, 2015            Dec 11, 2015             94               8

Conveyance
ASSIGNMENT OF ASSIGNORS INTEREST (SEE DOCUMENT FOR DETAILS).

Assignors                                                                  Correspondent
MINDSPEED TECHNOLOGIES, INC.                                               ROB WINDER
                                                                           4000 MACARTHUR BLVD
                                                                           NEWPORT BEACH, CA 92660
Assignee
M/A-COM TECHNOLOGY SOLUTIONS HOLDINGS,
INC.
100 CHELMSFORD STREET
LOWELL, MASSACHUSETTS 01851



Assignment 4
Reel/frame                          Execution date          Date recorded            Properties       Pages
032861/0617                         May 08, 2014            May 09, 2014             303              28

Conveyance
RELEASE BY SECURED PARTY (SEE DOCUMENT FOR DETAILS).

Assignors                                                                  Correspondent
JPMORGAN CHASE BANK, N.A.                                                  ROPES & GRAY LLP
                                                                           PRUDENTIAL TOWER 800 BOYLSTON
                                                                           STREET
                                                                           BOSTON, MA 02199-3600

                                                                                           Exhibit 10, Page 121
  Case 8:19-cv-00220-JVS-JDE Document 26-1 Filed 03/20/19 Page 122 of 164 Page ID
                                      #:223
Assignee
MINDSPEED TECHNOLOGIES, INC.
4000 MACARTHUR BLVD.
NEWPORT BEACH, CALIFORNIA 92660



Assignment 3
Reel/frame                      Execution date      Date recorded             Properties       Pages
032859/0374                     May 08, 2014        May 09, 2014              406              25

Conveyance
SECURITY INTEREST (SEE DOCUMENT FOR DETAILS).

Assignors                                                          Correspondent
M/A-COM TECHNOLOGY SOLUTIONS HOLDINGS,                             SKADDEN, ARPS, SLATE, MEAGHER &
INC.                                                               FLOM LLP
MINDSPEED TECHNOLOGIES, INC.                                       FOUR TIMES SQUARE
BROOKTREE CORPORATION                                              NEW YORK, NY 10036

Assignee
GOLDMAN SACHS BANK USA
200 WEST STREET
NEW YORK, NEW YORK 10282



Assignment 2
Reel/frame                      Execution date      Date recorded             Properties       Pages
032495/0177                     Mar 18, 2014        Mar 21, 2014              303              27

Conveyance
SECURITY INTEREST (SEE DOCUMENT FOR DETAILS).

Assignors                                                          Correspondent
MINDSPEED TECHNOLOGIES, INC.                                       DUSAN CLARK, ESQ.
                                                                   SIDLEY AUSTIN LLP
                                                                   717 N. HARWOOD ST., SUITE 3400
                                                                   DALLAS, TX 75201
Assignee
JPMORGAN CHASE BANK, N.A., AS
ADMINISTRATIVE AGENT
10 SOUTH DEARBORN
CHICAGO, ILLINOIS 60603



Assignment 1
Reel/frame                      Execution date      Date recorded             Properties       Pages
021771/0592                     Oct 22, 2008        Oct 24, 2008              1                5

Conveyance
ASSIGNMENT OF ASSIGNORS INTEREST (SEE DOCUMENT FOR DETAILS).

Assignors                                                          Correspondent
ZOU, HEHONG                                                        CHAD W. MILLER
SHIVARAM, KRISHNA                                                  7251 W. LAKE MEAD BLVD.
DRAPER, DANIEL                                                     SUITE 530
                                                                   LAS VEGAS, NV 89128
Assignee
MINDSPEED TECHNOLOGIES, INC.
4000 MACARTHUR BLVD.
NEWPORT BEACH, CALIFORNIA 92660-2558




                                                                                    Exhibit 10, Page 122
Case 8:19-cv-00220-JVS-JDE Document 26-1 Filed 03/20/19 Page 123 of 164 Page ID
                                    #:224




                        EXHIBIT 11




                                                             Exhibit 11, Page 123
Case 8:19-cv-00220-JVS-JDE Document 26-1 Filed 03/20/19 Page 124 of 164 Page ID
                                    #:225




                                                             Exhibit 11, Page 124
Case 8:19-cv-00220-JVS-JDE Document 26-1 Filed 03/20/19 Page 125 of 164 Page ID
                                    #:226




                                                             Exhibit 11, Page 125
Case 8:19-cv-00220-JVS-JDE Document 26-1 Filed 03/20/19 Page 126 of 164 Page ID
                                    #:227




                                                             Exhibit 11, Page 126
Case 8:19-cv-00220-JVS-JDE Document 26-1 Filed 03/20/19 Page 127 of 164 Page ID
                                    #:228




                                                             Exhibit 11, Page 127
Case 8:19-cv-00220-JVS-JDE Document 26-1 Filed 03/20/19 Page 128 of 164 Page ID
                                    #:229




                                                             Exhibit 11, Page 128
Case 8:19-cv-00220-JVS-JDE Document 26-1 Filed 03/20/19 Page 129 of 164 Page ID
                                    #:230




                                                             Exhibit 11, Page 129
Case 8:19-cv-00220-JVS-JDE Document 26-1 Filed 03/20/19 Page 130 of 164 Page ID
                                    #:231




                                                             Exhibit 11, Page 130
Case 8:19-cv-00220-JVS-JDE Document 26-1 Filed 03/20/19 Page 131 of 164 Page ID
                                    #:232




                                                             Exhibit 11, Page 131
Case 8:19-cv-00220-JVS-JDE Document 26-1 Filed 03/20/19 Page 132 of 164 Page ID
                                    #:233




                                                             Exhibit 11, Page 132
Case 8:19-cv-00220-JVS-JDE Document 26-1 Filed 03/20/19 Page 133 of 164 Page ID
                                    #:234




                                                             Exhibit 11, Page 133
Case 8:19-cv-00220-JVS-JDE Document 26-1 Filed 03/20/19 Page 134 of 164 Page ID
                                    #:235




                        EXHIBIT 12




                                                             Exhibit 12, Page 134
Case 8:19-cv-00220-JVS-JDE Document 26-1 Filed 03/20/19 Page 135 of 164 Page ID
                                    #:236




                                                             Exhibit 12, Page 135
Case 8:19-cv-00220-JVS-JDE Document 26-1 Filed 03/20/19 Page 136 of 164 Page ID
                                    #:237




                                                             Exhibit 12, Page 136
Case 8:19-cv-00220-JVS-JDE Document 26-1 Filed 03/20/19 Page 137 of 164 Page ID
                                    #:238




                                                             Exhibit 12, Page 137
Case 8:19-cv-00220-JVS-JDE Document 26-1 Filed 03/20/19 Page 138 of 164 Page ID
                                    #:239




                                                             Exhibit 12, Page 138
Case 8:19-cv-00220-JVS-JDE Document 26-1 Filed 03/20/19 Page 139 of 164 Page ID
                                    #:240




                                                             Exhibit 12, Page 139
Case 8:19-cv-00220-JVS-JDE Document 26-1 Filed 03/20/19 Page 140 of 164 Page ID
                                    #:241




                                                             Exhibit 12, Page 140
Case 8:19-cv-00220-JVS-JDE Document 26-1 Filed 03/20/19 Page 141 of 164 Page ID
                                    #:242




                                                             Exhibit 12, Page 141
Case 8:19-cv-00220-JVS-JDE Document 26-1 Filed 03/20/19 Page 142 of 164 Page ID
                                    #:243




                                                             Exhibit 12, Page 142
Case 8:19-cv-00220-JVS-JDE Document 26-1 Filed 03/20/19 Page 143 of 164 Page ID
                                    #:244




                        EXHIBIT 13




                                                             Exhibit 13, Page 143
Case 8:19-cv-00220-JVS-JDE Document 26-1 Filed 03/20/19 Page 144 of 164 Page ID
                                    #:245
                                                                          US 2017002601 1A1
  (19) United States
  (12) Patent Application Publication (10) Pub. No.: US 2017/0026011 A1
       KhaW                                                          (43) Pub. Date:                  Jan. 26, 2017
  (54) TRANSIMPEDANCE AMPLIFIER WITH                           (52) U.S. Cl.
        BANDWIDTH EXTENDER                                           CPC ................ H03F 3/082 (2013.01); H03F 3/08
                                                                                                                   (2013.01)
  (71) Applicant: Mindspeed Technologies, Inc.,                (57)                    ABSTRACT
                  Newport Beach, CA (US)                       A transimpedance amplifier that includes an input config
  (72) Inventor: Michael P. Khaw, Portland, OR (US)            ured to receive a current input from an upstream device and
                                       s         s             output configured to present an output voltage. The current
                                                               input may be from a photodetector or any other device that
  (21) Appl. No.: 14/839,747                                   is part of an optical signal receiving unit front end. In one
                                                               configuration, there are three amplifier stages in the tran
          1-1.                                                 simpedance amplifier connected in series. A feedback path
  (22) Filed:        Aug. 28, 2015                             with feedback resistor connects between the input and
                                                               output of the transimpedance amplifier. A bandwidth
                 Related U.S. Application Data                 extender circuit connects between a stage output and a stage
                                                               input of the transimpedance amplifier. In a three stage
  (60) Provisional application No. 62/194,745, filed on Jul.   E.diment, the E.dwidth E.der circuit xiii
        20, 2015.                                              between an input of the second stage and the output of the
                                                               second stage. The bandwidth extender includes at least one
                    Publication Classification                 active device configured to provide positive feedback to
                                                               increase gain. The bandwidth extender circuit is able to be
  (51) Int. Cl.                                                automatically or selectively deactivated to filter unwanted
        HO3F 3/08               (2006.01)                      frequency components.


                                                                                  204




                                                                                                   Exhibit 13, Page 144
Case 8:19-cv-00220-JVS-JDE Document 26-1 Filed 03/20/19 Page 145 of 164 Page ID
                                    #:246

  Patent Application Publication   Jan. 26, 2017. Sheet 1 of 11   US 2017/0026011 A1




                                                                     S



                             Vd
                             v
                             y




                                                                     Exhibit 13, Page 145
Case 8:19-cv-00220-JVS-JDE Document 26-1 Filed 03/20/19 Page 146 of 164 Page ID
                                    #:247

  Patent Application Publication   Jan. 26, 2017. Sheet 2 of 11   US 2017/0026011 A1




     S




                      CC
                      CN
                      C5
                      o
                       L




                                                                     Exhibit 13, Page 146
Case 8:19-cv-00220-JVS-JDE Document 26-1 Filed 03/20/19 Page 147 of 164 Page ID
                                    #:248

  Patent Application Publication   Jan. 26, 2017. Sheet 3 of 11   US 2017/0026011 A1




                                   RICIO




                                           809
                                                                     Exhibit 13, Page 147
Case 8:19-cv-00220-JVS-JDE Document 26-1 Filed 03/20/19 Page 148 of 164 Page ID
                                    #:249

  Patent Application Publication   Jan. 26, 2017. Sheet 4 of 11   US 2017/0026011 A1




                                                                       3




                                                                     Exhibit 13, Page 148
Case 8:19-cv-00220-JVS-JDE Document 26-1 Filed 03/20/19 Page 149 of 164 Page ID
                                    #:250

  Patent Application Publication   Jan. 26, 2017. Sheet 5 of 11   US 2017/0026011 A1




                                   O
                                   a
                                   H




                                                     S.
               S.

                                                                      s



                                                                     Exhibit 13, Page 149
Case 8:19-cv-00220-JVS-JDE Document 26-1 Filed 03/20/19 Page 150 of 164 Page ID
                                    #:251

  Patent Application Publication   Jan. 26, 2017. Sheet 6 of 11   US 2017/0026011 A1




                                                                       09|89 -S
                                                                           099




                                                                     Exhibit 13, Page 150
Case 8:19-cv-00220-JVS-JDE Document 26-1 Filed 03/20/19 Page 151 of 164 Page ID
                                    #:252

  Patent Application Publication   Jan. 26, 2017. Sheet 7 of 11   US 2017/0026011 A1




                                           WIL?nd?nO   0,79




                                                                     ()
                                                                  €),
                                     809




                                                                     Exhibit 13, Page 151
Case 8:19-cv-00220-JVS-JDE Document 26-1 Filed 03/20/19 Page 152 of 164 Page ID
                                    #:253

  Patent Application Publication    Jan. 26, 2017. Sheet 8 of 11   US 2017/0026011 A1




                                                          &
       z

                                   GDCD5.          t
                                                       OD
                                                          as         S.GD
                                    GD                                        s
                                                                      Exhibit 13, Page 152
Case 8:19-cv-00220-JVS-JDE Document 26-1 Filed 03/20/19 Page 153 of 164 Page ID
                                    #:254

  Patent Application Publication   Jan. 26, 2017. Sheet 9 of 11   US 2017/0026011 A1




                                                                     Exhibit 13, Page 153
Case 8:19-cv-00220-JVS-JDE Document 26-1 Filed 03/20/19 Page 154 of 164 Page ID
                                    #:255

  Patent Application Publication   Jan. 26, 2017. Sheet 10 of 11       US 2017/0026011 A1




                                                       0'09




                                                              , 80 ]
                                                       0'09

                                                                          Exhibit 13, Page 154
Case 8:19-cv-00220-JVS-JDE Document 26-1 Filed 03/20/19 Page 155 of 164 Page ID
                                    #:256

  Patent Application Publication   Jan. 26, 2017. Sheet 11 of 11   US 2017/0026011 A1




                                               OZI?       8ZI




                                                                         II'5DI




                                                                      Exhibit 13, Page 155
Case 8:19-cv-00220-JVS-JDE Document 26-1 Filed 03/20/19 Page 156 of 164 Page ID
                                    #:257

  US 2017/002601 1 A1                                                                                        Jan. 26, 2017


          TRANSIMPEDANCE AMPLIFER WITH                             tance photodetectors require Small optical apertures which
               BANDWDTH EXTENDER                                   are more expensive to manufacture due to low production
                                                                   yield. Therefore, there is a need in the art to develop a TIA
                     1. PRIORITY CLAIM                             topology which has high tolerance and flexibility to accom
   0001. This application claims priority to and the benefit       modate a wide input capacitance range, thereby providing a
  of U.S. Provisional Patent Application No. 62/194,745 filed      cost effective and widely application solution.
  on Jul. 20, 2015, the contents of which are incorporated by       0007. In addition, with cost still a controlling factor, more
  reference in its entirety herein.                                and more inexpensive lasers are now commonly used in 2.5
                                                                   Gbps data rate applications. However, such low cost lasers
               2. FIELD OF THE INVENTION                           are known to exhibit laser relaxation oscillation phenomena
                                                                   at certain frequency as shown in FIG. 1).
   0002 The invention relates to transimpedance amplifiers          0008 FIG. 1 illustrates an exemplary plot of optical
  and in particular to a method and apparatus for selectively      signal magnitude over time. The horizontal axis 112 repre
  improving the bandwidth capability of transimpedance             sents time while the vertical axis 116 represents signal
  amplifiers.                                                      magnitude. The plots, which are overlapping and collective,
                                                                   show poor signal eye quality due to laser relaxation oscil
                      3. RELATED ART                               lation. Laser relaxation frequency is induced by unwanted
   0003. In electronics, a transimpedance amplifier, (TIA) is      coherent optical feed-back from an external target. The
  a widely used device configured as a current-to-voltage          problem with laser relaxation oscillation is its high fre
  converter, most often implemented using an operational           quency content introduces aberration glitches that reduce
  amplifier. The TIA can be used to amplify the current            receiver eye opening and thus greatly degrade receiver
  output of Geiger-Müller tubes, photo multiplier tubes, accel     sensitivity. This interferes with a receiver's ability to accu
  erometers, photodetectors, such as but not limited to pho        rately recover the transmitted signal.
  todetectors in fiber optic communication systems, as well as      0009. A number of TIA designs are possible. FIGS. 2A &
  other types of sensors to generate a usable Voltage. Current     2B, both single stage and multistage-stage amplifiers are
  to-voltage converters are also often used with sensors that      commonly used in TIA designs. As shown in FIG. 2A, the
  have a current response that is more linear than the Voltage     TIA 204 an optical signal input 208, such as from an optical
  response. This is the case with photodiodes where it is not      fiber 212. A photodetector 216 receives the optical signal
  uncommon for the current response to have better than 1%         208. Any type photodetector 216 may be used subject to
  linearity over a wide range of light input. Thus, the tran       meeting specification requirements for the TIA and appli
  simpedance amplifier ideally presents a low impedance to         cation of the TIA. The photodetector 216 is connected
  the photodiode and isolates it from the output voltage of the    between a ground node 216 an input to an amplifier 230. The
  operational amplifier. One common factor of transimped           photodetector 216 has an inherent capacitance Cpd 224. The
  ance amplifiers is an ability to convert the low-level current   capacitance Cpd 224 is not a separate element, but is part of
  of a sensor to a Voltage. The gain, bandwidth, current and       the photodetector 216 and will vary with the brand and type
  Voltage offsets change with different types of sensors (such     of photodetector used in the TIA 204.
  as photodetectors), requiring different configurations of tran    0010. The optical signal presented to the photodetector
  simpedance amplifiers.                                           216 is converted to an electrical signal and sent to the
   0004. When configured in a communication system or              amplifier 230. The amplifier 230 may comprise an opera
  data exchange system, the bandwidth of the transimpedance        tional amplifier or any type of low noise amplifier capable of
  amplifier is of importance due to the trend for communica        serving in a TIA environment and amplifying the output of
  tion systems to operate at higher speeds with each new           a photodetector 216. The output of the amplifier 230 is
  product release. One aspect of a TIA that affects bandwidth      presented on the TIA output 240 and fed back through a
  capabilities is an ability to Support a wide range of input      resistor RF 234 to the input of the TIA. The resistor RF 234
  capacitance. This is an important requirement for TIA for        and the amplifier are part of the TIA and typically co-located
  optical communication applications. Maintaining Sufficient       on an integrated circuit. The resistor RF 234 in the feedback
  bandwidth during operation of transimpedance amplifiers          path converts the input current to a Voltage and set the gain
  under various input capacitance is also an important require     of the amplifier. Gain is defined as Vout/Iin=RF.
  ment.                                                             0011. The TIA design may be expanded multiple stages
   0005. As demand continues to increase for high sensitiv         as shown in FIG. 2B. FIG. 2B illustrates a block diagram of
  ity of the TIA along with lower cost TIA designs, the main       an exemplary multistage-stage amplifiers in a TIA. As
  driving force is to replace the APD-based receivers (ava         compared to FIG. 2A, identical or similar elements are
  lanche photodiode) with the PIN-based (p-i-n photodiode)         labeled with identical reference numbers. In this embodi
  type devices. APD-based receivers are more expensive due         ment, a first stage amplifier 230 connects to one or more
  to higher cost to manufacture and require external circuitry     additional stages, shown by dashed line, up to an Ntn stage
  to control temperature compensation.                             amplifier 230N. By adding additional stages, gain can be
   0006. A typical PIN-based optical receiver consists of a        increased.
  photodiode and a TIA. It is well known that the photodiode        0012 Prior art TIA designs, such as that shown in FIGS.
  capacitance at the input of a TIA can significantly degrade      2A and 2B, are very sensitive to input photodetector capaci
  the bandwidth and the sensitivity. Recently, new generation      tance Cpd and lack capability to improve eye quality dete
  of Super-TIAS became available with promise of ultra-high        rioration that is caused by the laser relaxation oscillation
  sensitivity but require minimum photodiode capacitances to       blow-by.
  achieve such low input referred noise (IRN). While it is a        0013 The innovation described below overcomes these
  possible solution, it is not without drawbacks. Low capaci       drawbacks in the prior art and provides additional benefits.
                                                                                                       Exhibit 13, Page 156
Case 8:19-cv-00220-JVS-JDE Document 26-1 Filed 03/20/19 Page 157 of 164 Page ID
                                    #:258

  US 2017/002601 1 A1                                                                                         Jan. 26, 2017


                          SUMMARY                                   todetector output current at a first stage amplifier of a
   0014) A novel photodetector with a transimpedance                transimpedance amplifier that has one or more amplifier
  amplifier is disclosed that includes a photodetector config       stages. The transimpedance amplifier also receives a feed
  ured to receive and process an optical signal to generate a       back signal from a feedback path at the first stage amplifier
  photodetector output that represents the optical signal. A        such that the feedback path includes feedback resistor. Then
  transimpedance amplifier is configured to receive the pho         amplifying the feedback signal and the photodetector output
  todetector output. The transimpedance amplifier has a tran        with the one or more amplifier stages to generate a transim
  simpedance amplifier input and a transimpedance amplifier         pedance amplifier output signal. The transimpedance ampli
  output. The transimpedance amplifier includes a first stage       fier output signal is then presented as an input to the
  that includes a transistor and a load element such that the       feedback path. This method of operation also performs
  first stage is connected to the photodetector output and also     bandwidth enhancement by amplifying an amplifier stage
  includes a first stage output.                                    output signal from one of the one or more amplifier stage
   0015. A second stage is also part of this embodiment and         and presents the amplifier stage output signal to an input of
  it includes a transistor and a load element such that the         the one or more amplifier stages to increase the gain of at
  second stage has an input that is connected to the first stage    least one amplifier stage to thereby increase the bandwidth
  output. The second stage has a second stage output. A third       of the transimpedance amplifier.
  stage comprising a transistor and a load element, the third        0020. This method of operation may also include receiv
  stage having an input connected to the second stage output.       ing a control signal to selectively enable or disable band
  The output of the third stage forms the transimpedance            width enhancement. The method of operation may also
  amplifier output. Also part of this embodiment is a feedback      include the step of detecting unwanted high frequency
  loop including feedback resistor such that the feedback loop      content in the transimpedance amplifier output or photode
  is connected between the transimpedance amplifier output          tector output, such as by filtering, and responsive thereto
  and the transimpedance amplifier input. A bandwidth               disabling the bandwidth enhancement. The one or more
  extender is also part of this embodiment. The bandwidth           stages may be three stages. In one configuration, the pho
  extender includes an active element connected between the         todetector or transimpedance amplifier operates at 2.5 Gbps
  first stage output and the second stage output.                   data rate or higher. In one embodiment, the method is
   0016. In one configuration, the active element in the            performed in a ROSA package of a passive optical network.
  bandwidth extender is a FET such that the FET has a gate          The step of performing bandwidth enhancement may occur
  terminal connected to the second stage output and a drain         by amplifying an amplifier stage output signal.
  terminal connected to the first stage output. The bandwidth        0021. Other systems, methods, features and advantages
  extender may be configured to provide positive feedback           of the invention will be or will become apparent to one with
  from the second stage output to the first stage output to         skill in the art upon examination of the following figures and
  increase the gain of the transimpedance amplifier. The            detailed description. It is intended that all such additional
  transimpedance amplifier may further include a Switch con         systems, methods, features and advantages be included
  figured to receive an enable signal that selectively enables or   within this description, be within the scope of the invention,
  disables the bandwidth extender. In one configuration, the        and be protected by the accompanying claims.
  first stage, second stage, and third stage include a FET acting
  as an amplifier and an active load.                                       BRIEF DESCRIPTION OF THE DRAWINGS
   0017. A transimpedance amplifier is disclosed that                0022. The components in the figures are not necessarily
  includes an input configured to receive the transimpedance        to scale, emphasis instead being placed upon illustrating the
  amplifier input signal and one or more amplifiers stages Such     principles of the invention. In the figures, like reference
  that each of the one or more stages has a stage input and a       numerals designate corresponding parts throughout the dif
  stage output. Also part of the transimpedance amplifier is a      ferent views.
  bandwidth extender connected between a stage output and a          0023 FIG. 1 illustrates an exemplary plot of optical
  stage input, the bandwidth extender including at least one        signal magnitude over time showing coherent optical feed
  active device configured to provide positive feedback from        back.
  the stage output to the stage input.
   0.018. In one embodiment, the bandwidth extender is               0024 FIG. 2A illustrates a prior art single stage transim
  configured to be selectively enabled and disabled. The step       pedance amplifier.
  of selective enabling and disabling is responsive to a control     0025 FIG. 2B illustrates a prior art multistage-stage
  signal. Disabling the bandwidth extender filters out high         transimpedance amplifier.
  frequency content of a relaxation oscillation signal. In one       0026 FIG. 3 illustrates an exemplary environment of use
  configuration the one or more stages consist of one stage         of the improved TIA design as disclosed herein
  with an input and an output, and the bandwidth extender is         0027 FIG. 4 illustrates an exemplary TIA and photode
  connected between the one stage input and the one stage           tector located in a receiver optical sub assembly (ROSA).
  output. In another embodiment, the one or more stages              0028 FIG. 5 illustrates an exemplary TIA with a band
  comprise a first stage, a second stage, a third stage, a fourth   width extender circuit.
  stage and a fifth stage. Such that each stage has an input and
  an output, and the bandwidth extender is connected between         0029 FIG. 6 illustrates an exemplary circuit level dia
  a second stage input and a fourth stage output.                   gram of a 3 stage TIA design with bandwidth extender.
   0019. Also disclosed herein is a method for processing a          0030 FIG. 7 illustrates an exemplary single stage TIA
  photodetector output with a transimpedance amplifier to           with a bandwidth extender.
  generate a corresponding amplified Voltage. In this exem           0031 FIG. 8 illustrates an example embodiment of a five
  plary embodiment, this method includes receiving the pho          stage TIA with a bandwidth extender.
                                                                                                     Exhibit 13, Page 157
Case 8:19-cv-00220-JVS-JDE Document 26-1 Filed 03/20/19 Page 158 of 164 Page ID
                                    #:259

  US 2017/002601 1 A1                                                                                            Jan. 26, 2017


   0032 FIG. 9 illustrates a simplified circuit diagram of a         thus must be synchronized with a clock signal at a receiver.
  two stage TIA with bandwidth extender presented for dis            The receiver generates a clock from an approximate fre
  cussion purposes.                                                  quency reference, and then phase-aligns to the transitions in
   0033 FIGS. 10A and 10B illustrates exemplary plots of             the data stream with a phase-locked loop (PLL). This
  bandwidth versus frequency without and with the bandwidth          process is commonly known as clock and data recovery. The
  extender.                                                          output of the CDR 354 is presented to one or more down
   0034 FIG. 11 of a flow chart of an exemplary method of            stream processing elements, such as an analog to digital
  operation of the TIA with bandwidth extender.                      converter.
                                                                      0040 FIG. 4 illustrates a TIA and photodetector located
                  DETAILED DESCRIPTION                               in a receiver optical sub-assembly (ROSA). This is but one
   0035 FIG. 3 illustrates an exemplary environment of use           possible example embodiment and as Such different con
  of the improved TIA design as disclosed herein. This is but        figurations are possible without departing from the claims
  one possible example embodiment and it is contemplated             that follow. The ROSA module 404 includes a housing 408
  that the improved TIA design may be used in any environ            that is configured to house and protect the electronics
  ment that utilizes a TIA. This example environment is in a         contained within the housing and to mate with a fiber optic
  fiber link 304 between and as part of communication                cable. Inside the ROSA 404 are four connectors or pins to
  devices. As shown, an input signal 308 is presented to a laser     which Subsequent electronics, such as the limiting amplifier
  driver 312. The driver 312 amplifies the signal to a magni         connect. These pins are the outputs 412A, 412B which carry
  tude and current level Suitable for driving an optical signal      the electrical output signal in a differential format. Addi
  generator 316. Such as a laser or any other optical signal         tional pins include a Supply Voltage Vcc 416 and a monitor
  generating device. The optical signal generator 316 creates        current output (Imon) 420. The supply voltage pin 416
  an optical signal 320 which is presented to a fiber optic or       supplies power to the ROSA while the current monitor
  other transmission medium. At an opposing end of the fiber         output pin 420 monitors output current.
  324 the received optical signal 328, which is degraded due          0041 Connected to the pins 412A, 412B, 416, 420 is a
  to passage through the fiber 324, is presented as an output.       transimpedance amplifier (TIA) 426. The TIA 426 receives
   0036) A photodetector 332, such as a photodiode,                  an electrical input from the photodetector 430 which has
  receives the optical signal 328 and converts the optical           associated capacitance, in this embodiment 0.35 Pico farads.
  signal 328 to an electrical signal on an amplifier input node      Also located on the ROSA 428 are one or more capacitors
  336. The amplifier 340, which is part of the TIA 342,              428, in this embodiment, one nano farad.
  amplifies the input signal from the photodetector 332 and           0042 FIG. 5 illustrates a TIA with a bandwidth extender
  provides the amplified signal as an output. In this embodi         circuit. The discussion of the TIA associated with FIG. 3 is
  ment, the amplifier 340 converts an input current to an            repeated herein. Similar elements are identified with iden
  output Voltage. The output is presented to a feedback resistor     tical reference numbers. A photodetector 332, such as a
  RF 344 and as an input to a limiting amplifier 350. The            photodiode, receives the optical signal 328 and converts the
  amplifier output provided to the feedback resistor 344 is          optical signal 328 to an electrical signal on an amplifier input
  presented as a feedback signal to the input of the amplifier       node 336. The amplifier 340, which is part of the TIA 342,
  340. The feedback resistor 344 sets the gain based on the          amplifies the input signal from the photodetector 332 and
  Vout/Iin relationship.                                             provides the amplified signal as an output on an output node
   0037 Also part of the TIA 342 is a bandwidth extender             360. In this embodiment, the amplifier 340 converts an input
  module 348 that connects to the amplifier 340, or to the input     current to an output voltage. The output is presented to a
  and output of the amplifier. The bandwidth extender module         feedback resistor RF 344 and as an input to a limiting
  348 is discussed below in more detail. The bandwidth               amplifier 350. The amplifier output provided to the feedback
  extender module 348 may be selectively enabled to selec            resistor 344 is presented as a feedback signal to the input of
  tively increase or decrease the bandwidth of the TIA. A            the amplifier. The feedback resistor 344 sets the gain based
  control input 346 provides a control signal to the bandwidth       on the Vout/Iin relationship. This configuration may be
  extender module 348 to selectively enable and disable the          expanded to additional stages as would be understood from
  bandwidth extender module.                                         FIG. 2B and FIG. 6 described below.
   0038. The limiting amplifier 350 may be a RF and                   0043. Also part of the TIA 342 is a bandwidth extender
  microwave limiting amplifiers which may be manufactured            module 348. That connects to the amplifier 340, in this
  with thin film hybrid manufacturing techniques or any other        embodiment to the input and output of the amplifier. The
  manufacturing process to maximize performance, repeat              bandwidth extender module 348 is discussed below in more
  ability, and reliability. The frequency range may be from 10       detail. The bandwidth extender module 348 may be selec
  MHz to 4 GHz, or higher than 4 GHz. In this embodiment             tively enabled to selectively increase or decrease the band
  the input signal to the limiting amplifier may be distorted to     width of the TIA. A control input 346 provides a control
  rail to rail output in order to give a large signal to the other   signal to the bandwidth extender module 348 to selectively
  parts of the RX (such as a clock data recovery circuit). The       enable and disable the bandwidth extender module.
  limiting amplifier may be configured to perform amplitude           0044 FIG. 6 illustrates a circuit level diagram of a 3 stage
  compression by performing a limiting function, which will          TIA design with bandwidth extender. This is but one pos
  protect Subsequent components from input overdrive                 sible circuit level implementation with a focus on the
   0039. The output of the limiting amplifier 350 is pre             components of interest. Other embodiments are contem
  sented to clock data recovery circuit (CDR) 354. The CDR           plated that may differ in configuration yet do not depart from
  354 aligns the data signal with the clock signal. As is            the claims that follow. In this example embodiment, a
  understood, some data streams, especially high-speed serial        photodetector 604 has an associated capacitance 608 (shown
  data may be sent without an accompanying clock signal and          as a separate element but is typically part of the photode
                                                                                                          Exhibit 13, Page 158
Case 8:19-cv-00220-JVS-JDE Document 26-1 Filed 03/20/19 Page 159 of 164 Page ID
                                    #:260

  US 2017/002601 1 A1                                                                                          Jan. 26, 2017


  tector itself). The photodetector 604 is configured or posi       or inadequate improvement in circuit performance. Thus,
  tioned to receive an optical signal. Such as from a fiber optic   bandwidth extension is desired but without overshoot or
  cable (not shown). An output of the photodetector 604             ringing. One exemplary method for selection of an active
  connects to a gate terminal of a field effect transistor (FET)    device 660 which yields a desired gain is through circuit
  Q1612. The FET Q1612 has a source terminal connected              simulation.
  to ground and a drain terminal connected to an active load         0051. By providing positive feedback with gain from the
  644A, (which is described below in greater detail) and to a       input to the third stage TIA to the output of the first stage
  second stage FET 626 of the TIA. The elements in dashed           TIA, the open loop gain is increased. It is desired to have the
  lines form the first stage 618 of the TIA.                        input referred noise to be as low as possible. The bandwidth
   0045. The drain terminal of the FET Q1612 connects to            extender provides positive feedback to increase the output
  the second stage 622 of the TIA, and in particular to a gate      impedance of the first stage to reduce loading of the first
  terminal of FET Q2 626. A source terminal of the FET Q2           Stage.
  626 connects to ground while a drain terminal of the FET Q2        0.052 Although the bandwidth extender is described
  connects to an active load 644B which is described below in       herein as an enable or disable signal. Such as a single bit
  detail, and to a third stage 630 of the TIA. The third stage      signal, it is also contemplated that the control signal may be
  630 includes a FET Q3 634 that has a source terminal              a multibit signal which sets varying level of positive feed
  connected to ground and a drain terminal connected to an          back to the proceeding stages of the amplifier stages. For
  active load 644C (which is described below in greater detail)     example, with a two bit control input, additional levels of
  and to an output node 640 of the TIA.                             control are available to custom tailor the amount of band
   0046. A feedback loop connects between the output of the         width extending gain is presented as positive feedback.
  photodetector 604 (input to the TIA) and the output node           0053 FIG. 7 illustrates a single stage TIA with a band
  640 as shown. A feedback resistor 650 is part of the feedback     width extender. As compared to FIG. 6, similar elements are
  loop. The feedback loop provides negative feedback to the         labeled with common referenced numbers. Because this is a
  input while the feedback resistor 650 converts input current      single stage embodiment, the values of each individual
  to a voltage. Gain is set by the value of the feedback resistor   component will vary from the embodiment of FIG. 6. As
  650.
                                                                    shown, the output 640 of the TIA feeds into a gate terminal
   0047 Associated with each stage are active loads ele             of the transistor 612. The source terminal of the transistor
  ments 644A, 644B and 644C. Each of these active load              612 connects to ground while the drain terminal connects to
  elements are generally similar and as Such, only one is           the active load 644A.
  described in detail below. In reference to active load element
  644A, a source terminal of a FET Q5 654 connects to the           0054 The TIA output node is the drain terminal of the
                                                                    transistor 612. The feedback resistor RF 650 connects
  drain terminal of FET Q1612 as shown. A current source            between the input to the gate terminal of the transistor 612
  652 provides an input current to the node established             and the output node 640.
  between the FET Q1612 and the FET Q5 654. A resistor 656
  connects between the gate terminal and the drain terminal of       0055. In this single stage embodiment the bandwidth
  the FET Q5 654. A resistor 658 connects the drain terminal        extender feedback loop is configured the same as in FIG. 6
  of the FET Q5 to a power supply node.                             with the active element 660 and switch 664 connected
   0048. In operation, the active load element 644A pro             between the output node 640 and the input (gate terminal) to
  vides a load to the first stage FET Q1612 to tune transfer        the transistor 612. Operation of the bandwidth extender is
  curves and increase linearity of the TIA. This is but one         generally identical but the values and/or sizes of each
  possible example implementation of an active load element         element may vary.
  in a TIA and the load may change with design or application.       0056 FIG. 8 illustrates an example embodiment of a five
  The bandwidth extender disclosed herein can work with any         stage TIA with a bandwidth extender. As compared to FIGS.
  TIA and with or without an active load element.                   6 and 7, identical elements are labeled with identical refer
   0049 Shown at the bottom FIG. 6 is the selectively               ence numbers. In this embodiment the feedback resistor
  enabled bandwidth extender. In this embodiment it includes        connects to the input to the first stage FET and the output
  a transistor Q4 660 is part of a feedback loop from the gate      node. The bandwidth extender connects between the output
  terminal of a third stage FET Q3 634 and the gate terminal        of the first stage and the input to the fifth (last) stage.
  of the second stage FET Q2 626. Although transistor Q4 660        Operation of the bandwidth extender is generally identical
  as shown as a FET, any type active device may be used. Also       but the values and/or sizes of each element may vary.
  part of the bandwidth extender loop is a switch 664 respon         0057 FIG. 9 illustrates a simplified circuit diagram of a
  sive to a control input 668 (enable BW extend) to selectively     two stage TIA with bandwidth extender presented for dis
  allow the bandwidth extender to be enabled and made a part        cussion purposes. In this example circuit diagram, an input
  of the TIA.                                                       904 is present to receive a signal. Although shown in other
   0050. In operation, the transistor Q4, when enabled by           embodiments as receiving a signal from a photodetector, it
  the enable BW extend signal, amplifies the feedback signal        is contemplated and expected that any embodiment herein
  from the third stage to the output of the first stage (input to   may be paired with devices other than a photodetector or
  the second stage). In this embodiment, the feedback is            optical front end.
  positive feedback. Active device 660 is selected to have an        0058. The input 904 connects to a first stage transistor
  amount of gain which maintains stability in the bandwidth         908 at a gate terminal. The source terminal of the first stage
  extender feedback loop. If the active device 660 is too large,    transistor 908 connects to ground while the drain terminal
  then peaking may occur Such that high frequency gain will         connects to a first resistor 912. The output node 916 of the
  result in oscillation. If the gain is too low, then the band      first stage transistor 908 feeds into a gate terminal of a
  width enhancement does not occur and there is no difference       second stage transistor 920. The source terminal of the
                                                                                                         Exhibit 13, Page 159
Case 8:19-cv-00220-JVS-JDE Document 26-1 Filed 03/20/19 Page 160 of 164 Page ID
                                    #:261

  US 2017/002601 1 A1                                                                                          Jan. 26, 2017


  second stage transistor 920 connects to ground while the           stage will be decreased and thus bandwidth is reduced
  drain terminal connects to a second resistor 924.                  accordingly. Thus, the bandwidth extender may be selec
   0059. The output of the second stage transistor 920 is            tively enabled and disabled. By disabling the bandwidth
  presented on an output node 928. A feedback loop extends           extender the bandwidth is reduced, which provide the ben
  from the output node 928 to the node 916. A third transistor       efit of limiting the TIA's bandwidth offers an opportunity to
  932 is located in the feedback loop as shown connected             filter out the high frequency content of the relaxation oscil
  between the gate terminal and drain terminal.                      lation signal by Suppressing it at the input. Stated another
   0060 Using FIG.9 as a guide, the method and apparatus             way, by limiting the TIA bandwidth the laser relaxation
  disclosed herein has many advantages over the prior art.           effect can be suppressed. Therefore, it is also desirable to
  Multistage inverter TIA designs had been popular in achiev         have the option of reducing the TIAbandwidth (by disabling
  ing high sensitivity to support 2.5 Gbps GPON (gigabit             the bandwidth enable circuit or loop) to accommodate
  passive optical network) applications. For example, GPON           inexpensive lasers to further reduce the overall receiver
  systems, have been shown to achieve over -31 dBm of                system cost.
  sensitivity by reducing the input referred noise (IRN) to less      0067 FIGS. 10A and 10B illustrates exemplary plots of
  than 90 nArms. However, as discussed above are two major           bandwidth in relation to output frequency with and without
  drawbacks with existing TIA topologies: 1) sensitivity per         the bandwidth extender. These plots are from simulations of
  formance is highly depended on the input photodiode                actual circuit performance but are exemplary only and other
  capacitance. 2) There is no provision to effectively suppress      embodiments and elements may yield different numeric
  laser relaxation oscillation.                                      values. In both FIGS. 10A and 10B, the vertical axis 1004
   0061 The transimpedance amplifier (TIA) with band                 represents gain while the horizontal axis represents fre
  width extender technique overcomes these drawbacks. The            quency.
  simplified two stage design shown in FIG. 9 aids in the             0068. In FIG. 10A, the two plots are both without the
  understanding of these benefits and how the prior art issues       bandwidth extender features present in the circuit, or if
  are overcome. The gain of the bandwidth extender (feedback         present, not enabled. The first plot 1020 is with the capaci
  loop with the third transistor 932) is defined as gm4*RL1.         tance of the photodetector at 0.75 pico-farads. Thus, with the
  Without the third transistor 932 gain “gm4*RL1” (which             moderately high photodetector input capacitance the gain
  may be referred to as a bootstrapping factor), the gain of the     falls off at higher frequency. Based on these circuit test
  1st stage is reduced to “gm1*RL1. RL1 is the resistance            results, the TIA would not be suitable for use at 2.5 Gbps.
  value of the first resistor 912 and the term gm1 is defined as     The second plot 1024 is with the capacitance of the photo
  transconductance, which is a measure of the conductance of         detector at 0.15 pico-farads. Thus, the lower photodetector
  a component. RL is the active or passive load. Gm of the           input capacitance allows the Suitable gain to be extended to
  device controls or is an aspect that affects gain.                 higher frequencies as compared to plot 1020. However, it is
   0062. The gain of the bandwidth extender is defined as            contemplated that the 0.15 pico-farads photodetector would
  gm4*RL1 and thus increases the gain and the effective              cost considerably more than the photodetector with a capaci
  output impedance of the first stage (elements 908, 912).           tance of 0.75 pico-farads.
  Because the first stage gain is increased, the TIA's open           0069 Turning to FIG. 10B, both plots are created with a
  loop gain, defined as Ao (open loop gain), is increased also.      photodetector with a high capacitance of 0.75 pico-farads. A
   0063 Working from the basic TIA feedback equation                 third plot 1030 is without the bandwidth extender while a
  which defines bandwidth as BW=(1+Ao)/(Cin Rf) where                fourth plot 1034 is with the bandwidth extender enabled. As
  Cin is the photodiode capacitance Cpd plus the amplifier           shown, the gain of the plot 1030 drop off at higher frequency
  input capacitance Cg, while Rf is the shunt feedback resistor.     but when the bandwidth extender is enabled, such as by
  This equation shows that the TIA's bandwidth will be               being Switched it into the TIA circuit, the gain at higher
  extended by higher open loop gain Ao, created by the               frequency increases, thereby enabling operation at higher
  feedback gain from the bandwidth extender. Increases in the        frequencies. In this example embodiment, the bandwidth is
  value of Ao increase bandwidth of the TIA. Increasing the          improved by 40% over the situation with the bandwidth
  value of RL (shown in FIG. 9) and the feedback that causes         extender is not enabled. This is a significant performance
  the gain of the first stage to appear higher and that causes the   increase given the complexity and cost of the bandwidth
  increase in bandwidth.                                             extender.
   0064. The equations that define gain of the first stage are       (0070 FIG. 11 of a flow chart of an exemplary method of
  thus defined as:
                                                                     operation of the TIA with bandwidth extender. This is but
        W/O Bootstrap=gm1* RL1                                       one method of operation and it is contemplated that other
                                                                     methods of operation may occur without departing from the
                                                                     claims that follow. At a step 1104 the bandwidth extender
   0065. Therefore, by enabling the bandwidth extending              circuit or feedback path is enabled or disabled. This may
  loop, the loss of bandwidth due to higher input capacitance        occur based on a control signal from a controller or other
  of the photodetector can be compensated. This allows a             element configured to automatically detect operation param
  wider range of photodetectors to be used, which can add            eters. The enable signal may also be manually set, such as
  design flexibility and allows for use of reduced cost photo        by a user or system operation. This step may also occur
  detectors.                                                         during operation Such as by comparing bit error rates or
   0066. As shown in FIG. 6, a switch may be presented in            other performance parameters by automatically comparing
  any embodiment of the bandwidth extender feedback loop as          performance with and without the bandwidth extender and
  shown in FIG. 6. By disabling the bandwidth extender, such         selecting the option that yields the best performance.
  as by opening a Switch or any other means, the bandwidth            0071. At a step 1108, the TIA receives the input signal
  extender is disabled and the output impedance of the first         from a photodetector at a first stage of the TIA. As discussed
                                                                                                           Exhibit 13, Page 160
Case 8:19-cv-00220-JVS-JDE Document 26-1 Filed 03/20/19 Page 161 of 164 Page ID
                                    #:262

  US 2017/002601 1 A1                                                                                           Jan. 26, 2017


  below, additional feedback signals are also received at the       provide positive feedback from the second stage output to
  TIA input and processed during operation. Then at a step          the first stage output to increase the gain of the transimped
  1112, the first TIA stage amplifies the input signal to create    ance amplifier.
  a first TIA output signal. At a step 1116, the system amplifies     4. The photodetector with a transimpedance amplifier of
  the first TIA stage output and a feedback signal from a           claim 1 further comprising a Switch configured to receive an
  bandwidth extender with a second TIA stage to create a            enable signal that selectively enables or disables the band
  second TIA output. At step 1120 the second TIA output is          width extender.
  presented to a third TIA stage and the third TIA stage              5. The photodetector with a transimpedance amplifier of
  amplifies the third TIA stage output. Then, at a step 1128 the    claim 1 wherein the first stage, second stage, and third stage
  third TIA stage amplifies the second TIA output to create the     include a FET acting as an amplifier and an active load or a
  TIA output. In this example method of operation there are         passive load.
  three TIA stage but in other embodiment a greater or fewer          6. A transimpedance amplifier comprising:
  number of TIA stages may be present.                                an input configured to receive the transimpedance ampli
   0072 At a step 1128 the TIA output, which is the output               fier input signal;
  from the third TIA stage, is presented as a feedback signal         one or more amplifiers stages, each of the one or more
  to the TIA input, through a feedback resistor. At a step 1132,         stages having a stage input and a stage output;
  the bandwidth extender device or circuit processes the TIA          a bandwidth extender connected between a stage output
  output to create a bandwidth extender output. At a step 1136           and a stage input, the bandwidth extender including at
  the output of the bandwidth extender is presented as a                 least one active device configured to provide positive
  feedback signal to an earlier TIA stage. Such as the second            feedback from the stage output to the stage input.
  TIA stage. This input from the bandwidth extender increases         7. The transimpedance amplifier of claim 6 wherein the
  the gain of the first stage, thereby increasing the bandwidth     bandwidth extender is configured to be selectively enabled
  capabilities of the TIA.                                          and disabled.
   0.073 While various embodiments of the invention have               8. The transimpedance amplifier of claim 7, wherein the
  been described, it will be apparent to those of ordinary skill    selective enabling and disabling is responsive to a control
  in the art that many more embodiments and implementations         signal.
  are possible that are within the scope of this invention. In         9. The transimpedance amplifier of claim 6, wherein
  addition, the various features, elements, and embodiments         disabling the bandwidth extender filters out high frequency
  described herein may be claimed or combined in any com            content of a laser relaxation oscillation signal.
  bination or arrangement.                                             10. The transimpedance amplifier of claim 6, wherein the
    What is claimed is:                                             one or more stages comprise one stage with an input and an
    1. An photodetector with a transimpedance amplifier             output, and the bandwidth extender is connected between
  comprising:                                                       the one stage input and the one stage output.
    a photodetector configured to receive and process an               11. The transimpedance amplifier of claim 6, wherein the
       optical signal to generate a photodetector output that       one or more stages comprise a first stage, a second stage, a
       represents the optical signal                                third stage, a fourth stage and a fifth stage, with each stage
    a transimpedance amplifier having a transimpedance              having an input and an output, and the bandwidth extender
       amplifier input and a transimpedance amplifier output,       is connected between a second stage input and a fourth stage
       the transimpedance amplifier input configured to             output.
       receive the photodetector output, the transimpedance           12. A method for processing an photodetector output with
       amplifier including                                          a transimpedance amplifier to generate a corresponding
    a first stage comprising a transistor and a load element, the   amplified Voltage comprising:
       first stage connected to the photodetector output and          receiving the photodetector output current at a first stage
       having a first stage output;                                      amplifier of a transimpedance amplifier having one or
    a second stage comprising a transistor and a load element,           more amplifier stages;
       the second stage connected to the first stage output and       receiving a feedback signal from a feedback path at the
       having a second stage output;                                     first stage amplifier, the feedback path including feed
    a third stage comprising a transistor and a load element,            back resistor,
       the third stage connected to the second stage output and        amplifying the feedback signal and the photodetector
       forming the transimpedance amplifier output;                      output with the one or more amplifier stages to generate
    a first feedback loop including feedback resistor, the               a transimpedance amplifier output signal;
       feedback loop connected between to the transimped               presenting the transimpedance amplifier output signal as
       ance amplifier output and the transimpedance amplifier            an input to the feedback path;
       input;                                                          performing bandwidth enhancement by amplifying an
    a bandwidth extender including an active element, a                  amplifier stage output signal from one of the one or
       bandwidth extender connected between the first stage              more amplifier stages and presenting the amplifier stage
       output and the second stage output.                               output signal to an input of the one or more amplifier
    2. The photodetector with a transimpedance amplifier of              stages to increase the gain of at least one amplifier stage
  claim 1, wherein the active element in the bandwidth                   of one or more amplifier stages of the transimpedance
  extender is a FET such that the FET has a gate terminal                amplifier to thereby increase the bandwidth of the
  connected to the second stage output and a drain terminal              transimpedance amplifier.
  connected to the first stage output.                                 13. The method of claim 12, further comprising receiving
    3. The photodetector with a transimpedance amplifier of         a control signal to selectively enable or disable bandwidth
  claim 1, wherein the bandwidth extender is configured to          enhancement.
                                                                                                          Exhibit 13, Page 161
Case 8:19-cv-00220-JVS-JDE Document 26-1 Filed 03/20/19 Page 162 of 164 Page ID
                                    #:263

  US 2017/002601 1 A1                                                 Jan. 26, 2017


    14. The method of claim 12 further comprising detecting,
  Such as by filtering, unwanted high frequency content in the
  transimpedance amplifier input or photodetector output and
  responsive thereto disabling the bandwidth enhancement.
    15. The method of claim 12 wherein the one or more
  stages comprises three stages.
     16. The method of claim 12 wherein the photodetector or
  transimpedance amplifier operates at multi-data rates, higher
  or lower than 2.5 Gbps.
    17. The method of claim 12 wherein the method is
  performed in a ROSA or other type optical packages of a
  passive optical network.
     18. The method of claim 12 wherein performing band
  width enhancement by amplifying an amplifier stage output
  signal.




                                                                  Exhibit 13, Page 162
Case 8:19-cv-00220-JVS-JDE Document 26-1 Filed 03/20/19 Page 163 of 164 Page ID
                                    #:264




                        EXHIBIT 14




                                                             Exhibit 14, Page 163
   Case 8:19-cv-00220-JVS-JDE Document 26-1 Filed 03/20/19 Page 164 of 164 Page ID
                                       #:265




Assignment abstract of title for Application 14839747

Invention title/Inventor        Patent         Publication    Application        PCT International registration
Transimpedance Amplifier with   10044328       20170026011    14839747
Bandwidth Extender              Aug 07, 2018   Jan 26, 2017   Aug 28, 2015
Michael P. Khaw


Assignments (2 of 2 total)

Assignment 2
Reel/frame                      Execution date         Date recorded             Properties       Pages
039269/0504                     Jul 26, 2016           Jul 27, 2016              17               5

Conveyance
ASSIGNMENT OF ASSIGNORS INTEREST (SEE DOCUMENT FOR DETAILS).

Assignors                                                             Correspondent
MINDSPEED TECHNOLOGIES, INC.                                          ROB WINDER
                                                                      4000 MACARTHUR BLVD
                                                                      NEWPORT BEACH, CA 92660
Assignee
MACOM TECHNOLOGY SOLUTIONS HOLDINGS,
INC.
100 CHELMSFORD STREET
LOWELL, MASSACHUSETTS 01851



Assignment 1
Reel/frame                      Execution date         Date recorded             Properties       Pages
037077/0992                     Nov 18, 2015           Nov 18, 2015              1                2

Conveyance
ASSIGNMENT OF ASSIGNORS INTEREST (SEE DOCUMENT FOR DETAILS).

Assignors                                                             Correspondent
KHAW, MICHAEL P.                                                      CHAD W. MILLER
                                                                      7251 W. LAKE MEAD BLVD., SUITE 530
                                                                      LAS VEGAS, NV 89128
Assignee
MINDSPEED TECHNOLOGIES, INC.
4000 MACARTHUR BLVD.
NEWPORT BEACH, CALIFORNIA 92660




                                                                                      Exhibit 14, Page 164
